ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                )
                                           )
Argon ST, Inc.                             )      ASBCA No. 59373
                                           )
Under Contract No. N00024-00-D-6114        )

APPEARANCES FOR THE APPELLANT:                    Scott M. McCaleb, Esq.
                                                  Craig M. Smith, Esq.
                                                  Laura E. Sherman, Esq.
                                                   Wiley Rein LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Arthur M. Taylor, Esq.
                                                   Deputy Chief Trial Attorney
                                                   Defense Contract Management Agency
                                                   Chantilly, VA
                                                  Christopher R. Kirkendoll, Esq.
                                                  Wayne J. Bober, Esq.
                                                   Trial Attorneys
                                                   Defense Contract Management Agency
                                                   Philadelphia, PA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 4 December 2014




                                               Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59373, Appeal of Argon ST, Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2